Citation Nr: 1109509	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  10-00 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for squamous cell carcinoma of the right neck.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from March 1968 to February 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

A videoconference hearing in front of the undersigned Veterans Law Judge was held in December 2010.  A transcript of the hearing has been associated with the claim file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

At the December 2010 videoconference hearing the undersigned noted there was substantial evidence relevant to the claim which was in the possession of the RO or their representatives and which would be forwarded and associated with the claim file after the hearing.  However, no evidence has been forwarded from the RO since the hearing was held in December 2010.  To ensure the VA's duty to assist has been met, the evidence referenced at the hearing must be associated with the claim file.

Moreover, at the hearing, the appellant read excerpts of a September 2009 letter from Dr. C.K. addressing the etiology of the appellant's squamous cell carcinoma of the neck.  However, the letter has not been associated with the claim file.  The letter must be obtained.

Finally, at the hearing the appellant testified that he had received yearly hearing tests for the last 10 years with the companies he worked with.  These records should be obtained and associated with the claim file.

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claim file the evidenced referenced at the videoconference hearing of December 2010.  

2.  The RO should obtain a copy of the September 2009 letter from Dr. C.K. and associate it with the claim file.  

3.  The RO should contact the appellant and request that he provide the names and addresses of and a release of information for the audiologists or organizations which conducted the hearing tests for the last ten years.  After the information has been submitted by the appellant, the RO should request copies of all the hearing tests done in the last 10 years and associate them with the claim file.  If the records are unavailable it should so be stated on the record and the reason for their unavailability should be clearly noted. 

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


